            Case 1:20-cv-01975-CCB Document 5 Filed 08/19/20 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

GARY NELSON,                                     *

Plaintiff                                        *

v                                                *           Civil Action No. CCB-20-1975

MISS MARIAN FOGAN,                               *

Defendant                                *
                                        ***
                                 MEMORANDUM OPINION

        Self-represented plaintiff Gary Nelson, currently confined at Clifton T. Perkins Hospital

Center in Jessup, Maryland, filed the above-captioned civil rights Complaint pursuant to 42 U.S.C.

§ 1983 along with a Motion for Leave to Proceed in Forma Pauperis. ECF No. 1. In the Complaint,

Nelson alleged that the “food is all ways [sic] cold, shower is cold over 60 days, threated [sic] by

staff, no law library.” Id. On July 7, 2020, this court ordered Nelson to supplement his Complaint

to provide the names of the individuals whom he claims are responsible for the alleged

wrongdoing, what federal law or constitutional provision they violated, the dates of the alleged

incidents, and the facts supporting his claim. ECF No. 2. Nelson was provided 28 days to file the

supplement and was forewarned that failure to properly supplement the Complaint would result in

its dismissal. Id.

        On July 21, 2020, the court received Nelson’s supplemental filing as well as another

Motion for Leave to Proceed in Forma Pauperis. ECF Nos. 3, 4. In the supplement written on

court-provided forms, Nelson stated, “I was threated [sic] by staff, no access to the law library, I

am suing for 1 million in cash.” ECF No. 3. Because Nelson appears indigent, the Motion for

Leave to Proceed in Forma Pauperis shall be granted. For the reasons that follow, the Complaint

must be dismissed.
          Case 1:20-cv-01975-CCB Document 5 Filed 08/19/20 Page 2 of 3



       The in forma pauperis statute at 28 U.S.C. § 1915(a)(1) permits an indigent litigant to

commence an action in this court without prepaying the filing fee. To guard against possible

abuses of this privilege, the statute requires dismissal of any claim that is frivolous or malicious,

or fails to state a claim on which relief may be granted. 28 U.S.C. § 1915(e)(2)(B)(i) and (ii).

       This court is mindful of its obligation to liberally construe pleadings from self-represented

plaintiffs, such as the instant Complaint. See Erickson v. Pardus, 551 U.S. 89, 94 (2007). In

evaluating such a complaint, the factual allegations are assumed to be true. Id. at 93-94 (citing

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555-56 (2007)). Nonetheless, liberal construction does

not mean that this court can ignore a clear failure in the pleading to allege facts which set forth a

cognizable claim. See Weller v. Dep’t of Soc. Servs., 901 F.2d 387, 391 (4th Cir. 1990); see also

Beaudett v. City of Hampton, 775 F.2d 1274, 1278 (4th Cir. 1985) (stating that a district court may

not “conjure up questions never squarely presented.”). It is well-settled law that complaint

allegations must “give the defendant fair notice of what the plaintiff’s claim is and the grounds

upon which it rests.” Swierkiewicz v. Sorema N.A., 534 U.S. 506, 512 (2002) (citation omitted).

The complaint must contain “enough facts to state a claim to relief that is plausible on its face.”

Twombly, 550 U.S. at 570. Once a claim has been stated adequately, it may be supported by

showing any set of facts consistent with the allegations in the complaint. Id. at 561.

       Nelson’s Complaint fails to meet this standard. Nelson has failed to comply with the

court’s Order to particularize how the named defendant violated the constitution or federal law,

and he did not specify the names of the persons who allegedly denied his rights and subjected him

to unconstitutional conditions. Moreover, Nelson has failed to provide the dates of any alleged

incidents and detailed facts to support his contentions. Although the court has attempted to

understand Nelson’s concerns, he has provided insufficient information from which the named



                                                 2
          Case 1:20-cv-01975-CCB Document 5 Filed 08/19/20 Page 3 of 3



defendant could fashion a response to the Complaint. Thus, Nelson’s Complaint, as supplemented,

must be dismissed for failure to state a claim upon which relief may be granted.

       Nelson is advised that under 28 U.S.C. § 1915(g), he will not be granted in forma pauperis

status if he has “on 3 or more prior occasions, while incarcerated or detained in any facility,

brought an action or appeal in a court of the United States that was dismissed on the grounds that

it is frivolous, malicious, or fails to state a claim upon which relief may be granted, unless the

prisoner is under imminent danger of serious physical injury.”

       A separate order follows.



   8/19/20
________________                                            /S/
                                             _____________________________
Date                                         Catherine C. Blake
                                             United States District Judge




                                                3
